Per Curiam.

The Appellate Division wrote nothing in explanation of its modification reducing the award made at Special Term for damage parcel No. P-5 A from $11,750 to $9,500, and it is impossible to ascertain from the record the court’s reason for its action (cf. Civ. Prac. Act, § 584). Our own analysis of the record relating to such parcel fails to disclose any basis or warrant for reducing Special Term’s award by *995$2,250. Accordingly, the award of $11,750 made at Special Term should be reinstated.
The order appealed from should be modified by reversing it insofar as it reduced the award for damage parcel No. P-5A and, as to such parcel, the award of Special Term should be reinstated and, except as so modified, the order should be affirmed. Costs should be awarded to appellant Tespil Realty Corp. against the city and to the city against appellants Gloria Gardella and Adele Bernabo.
Chief Judge Desmond and Judges Dye, Fuld, Froessel, Van Vookhis, Burke and Foster concur.
Order modified in accordance with the opinion herein and, as so modified, affirmed, with costs to appellant Tespil Realty Corp, against the city and with costs to the city against appellants Bernabo and Gardella.